El Juez Asociado Señor Hutchisou,
emitió la opinión del tribunal.
 Francisco J. Marrero ejecutó una hipoteca existente sobre una casa de una sola planta, con azotea, que se describe como que se extiende desde una calle a otra, en el Municipio de Vega Baja. Cuando el márshal fue a diligenciar un auto de posesión, se halló un mirador de madera techado de zinc, construido en el patio o sobre el patio de la casa que se describe en el auto, y dentro de los linderos de la finca hipotecada. Este mirador estaba ocupado por un inquilino, por cuyo conducto los demandantes ejercían posesión material y dominio del mismo. Éstos se negaron a desalojar el mirador y el márshal los dejó en la posesión material del mismo, pero puso al acreedor hipotecario en posesión del resto de la finca. Luego, el acreedor obtuvo la posesión material del mirador y los demandantes iniciaron este procedimiento sumario para restablecer el status quo. Los hechos, tal cual fueron determinados por la corte de distrito, y la ley aplicable a los mismos, están claramente expuestos en una relación del caso y opinión que lee así:
“Se trata de un caso de injunction para recobrar la posesión. Los demandantes alegan que dentro del año precedente a la presen-tación de la demanda estaban en la posesión real y material de una *458finca compuesta de solar y casa que describen, ubicada en Yega Baja, y que el demandado les ha despojado de dicho inmueble expresando los hechos en que consistió el despojo. El demandado, en su escrito de contestación, niega los hechos; y como materia de defensa alega que está en posesión del inmueble referido porque el Márshal de esta Corte le dió tal posesión al adquirirlos en una subasta pública.
“Trabada así la contienda el caso fué a juicio. Éste se celebró el día 21 de febrero de 1933. Las partes comparecieron, asistidas de sus abogados y practicaron prueba testifical.
“La prueba de los demandantes consistió en las declaraciones de:
“a. — Consuelo Pórtela quien declaró ser una de las demandantes; y luego de describir la finca, que los actores poseyeron la misma desde 1925 hasta fines de noviembre de 1932; que en octubre de 1932 el Márshal de esta Corte fué a dar posesión al demandado de unos bienes ejecutados que eran de Dolores Pérez viuda de Pórtela y que al señalar el demandado entre esos bienes e] inmueble de que ahora se trata la testigo le llamó la atención al Márshal que éste último no formaba parte de aquéllos y pertenecía a la Sucesión Pórtela y no a la señora Pérez viuda de Pórtela, por lo que el Márshal se negú a entregarla y no la entregó; que la casa en cuestión estaba habi-tada por Alejandro Torres como inquilino de la sucesión Pórtela y contra quien la sucesión seguía un procedimiento de desahucio, en el día que se procedió al desalojo judicial de Torres, llegó el de-mandado conduciendo en su propio carro muebles de Enrique Pu-marejo y los introdujo en la casa y dejó allí como su inquilino a dicho Pumarejo; que la demandante le llamó la atención a Pumarejo y éste le manifestó que si estaba allí, ocupando la casa, era por orden del demandado; que pocos días después el demandado pintó la casa, destruyó una verja e hizo otras reparaciones; y que todo eso ocurrió contra la voluntad y la oposición de los demandantes.
“b. — José J. Santiago quien declaró que es Submárshal de esta Corte y que, a fin de dar posesión al demandado de ciertos bienes obtenidos en subasta pública en un caso seguido contra Dolores Pérez viuda de Pórtela se trasladó a. Yega, Baja y allí al darle po-sesión de un edificio la señorita Consuelo Pórtela objetó, en presencia del demandado Marrero-, que la posesión de dicha propiedad no in-cluía cierta parte de la casa; que hay una parte dentro de la casa que tiene una planta alta, especie de mirador; que el testigo advir-tió a las partes que él único y exclusivamente se dedicaría a dar po-sesión de los bienes que se describían en el mandamiento4; que en el mandamiento no estaba incluida la parte anterior (refiriéndose a lo que llama ‘mirador’) ; y al efecto dió al demandado posesión de *459un edificio de mampostería, o casa terrera, techada, de azotea, situada en la calle Ramón E. Betanees, pueblo de Vega Baja, en lindes por la derecha, entrando, con la casa de Pedro Lluberas; por la izquierda con la Calle del Chorro, conteniendo algunas divisiones dicha casa y una pieza con igual frente hacia la calle de la Pahua; que de eso fué de lo que dió posesión al demandado Marrero; y,
“c.- — Dr. C. M. García, Liborio A. Matos y José M. Pórtela, quie-nes declararon, en síntesis, corroborando las manifestaciones de la testigo Consuelo Pórtela.
“La prueba del demandado consistió en las declaraciones de José J. Rodríguez, Emilio Martínez, y el propio demandado cuyos testi-monios tienden esencialmente a demostrar que el demandado tiene la posesión de todo el edificio ubicado en la calle de Betanees de Vega Baja a virtud de la entrega material que del mismo le hizo el Marshal de esta Corte en octubre de 1932 al darle posesión al deman-dado de los bienes adquiridos en pública subasta en el- caso contra la señora Pérez viuda de Pórtela; y que sobre la azotea del edificio ya descrito hay un mirador, y de este cuerpo del edificio también le dió posesión el referido funcionario, pues toda la propiedad es una sola.
“La prueba, como se observa, es contradictoria. Pero la declara-ción del Marshal es explícita. Durante su interrogatorio él sentó varias veces, como un hecho, que no dió posesión al demandado de la construcción o edificación en disputa. Tomamos de su declaración:
“ ‘P: ¿No estaba incluida esa propiedad?
“ ‘R: En el mandamiento no estaba incluida la parte anterior.
“ ‘P: ¿Y usted no le dió posesión de esa propiedad?
“ R.: No. Yo solamente le di la posesión de la propiedad, que se describe en el mandamiento.
“ ‘P: ¿De modo que es claro, testigo, que de esta parte, que es una casa de dos plantas, que usted llama mirador, usted no dió posesión a Francisco J. Marrero?
“ ‘R: No. Solamente le hice la observación de que le daba po-sesión de la finca que acabo de describir aquí ahora, es decir, ajus-tado estrictamente al mandamiento.
“‘La Corte: Testigo, ¿la casa cubre todo el solar? R.: No, señor. En imitad de la calle. . . Con permiso de la corte. . . (Va a la pizarra). En medio de la calle del Chorro, en esta parte de lá calle del Chorro, que es esta calle que atraviesa aquí, al llegar casi *460a esta situación, tenemos un portón que dá acceso a un pequeño patio de algunas dimensiones, de mas o menos dos metros, que divide la pared, es decir, que parte de la pared que va de una calle a otra. Es una entrada para dar acceso a un pequeño patio. En el extremo de entrar, el otro extremo, bay como dos metros, que es entrada, y de ahí parte entonces una pared corrida, de concreto, basta la otra calle. Está dividida por un portón.
“ ‘P.: ¿Y qué bay en ese patio
“ ‘R.: En la extensión del patio no bay nada.
“ ‘ P.: i No bay nada ?
‘ ‘ ! R.: No hay nada, absolutamente.
“ ‘P.: ¿Y encima del patio?
“ R.Encima del patio, o sea en la pared, que continúa, después de partirse la pared para dar acceso, entrada, parte para arriba la muralla, donde está el mirador.
“ ‘P.: ¿De modo que no tiene planta baja?
“ ‘ R.: No, en la entrada, en el patio, no hay nada, absolutamente nada. Eso es un pequeño patio de. . .
“ ‘P.: ¿Y de eso que usted encontró allí le dió posesión al de-mandado ?
“ ‘R.: Diciendo que se ajustaba la propiedad a la descrita en el mandamiento.
“ ‘P.: No contesta mi pregunta el Mársbal. Que si de eso, de esa especie de mirador que no tiene planta baja, ¿de eso, no le dió posesión al demandado?
“‘R.: No, en absoluto. Yo le di posesión solamente, posesión de la casa que se describe en el mandamiento, y que no menciona esa parte alta.’
“Si los demandantes tenían la posesión del inmueble en disputa y si el Mársbal, como aparece de su testimonio, no dió posesión del mismo al demandado, es innegable que éste se posesionó violentamente del inmueble, contra la voluntad de los actores ya que los otros he-chos o actos en sí del despojo descritos en la alegación quinta de la demanda y que surgen de la prueba de los demandantes no fueron eontradiebos o refutados.
“Lo que ha. intentado el demandado es discutir el título a la po-sesión afirmando que el Márshal le hizo entrega del inmueble; y dis-cutir el dominio de la cosa al afirmar que ella forma parte integrante de cierto inmueble que adquirió en subasta pública. Pero, la cues-tión en estos interdictos o injunctions, no es una de título, y de de-ducciones legales: es una de hecho y como tal debe ser tratada en *461este procedimiento. Nuestra ley concede el remedio al que ha sido perturbado en la posesión o tenencia y para recobrar no el título o el derecho, sino la posesión material.
“En Fajardo v. Pasto Viejo, 41 D.P.R. 825, 826, se dice:
“ ‘Lo que se intenta, y se logra, por medio de ese procedimiento sumario, en el que ni se discute ni se decide el título, es lo que los autores llaman la protección posesoria. Todo poseedor tiene derecho a que se le respete en su posesión; tal es el concepto legal contenido en el artículo 448 del Código Civil de Puerto Rico. En el poseedor hay un presunto dueño; y en la posesión hay un estado de hecho a respetar por todos'y a ser mantenido por la ley.
“ ‘. . . . en los injunctions para retener y recobrar la posesión, lo que se dilucida es simplemente una cuestión de hecho, y no de dere-cho, y su esfera de acción está bien limitada.'
“En Vicente v. Ortiz, 38 D.P.R. 106, 110, se dice que en procedi-miento de injunction para recobrar posesión la única cuestión es, si el demandante tenía la posesión o tenencia de la cosa de que ha sido perturbada o despojada en el año precedente a la presentación de la demanda, y si teniéndola, tal despojo existió.
“En Pérez v. Pérez, 38 D.P.R. 753 se dijo que en los injunctions conocidos por interdictos, la cuestión a resolver siempre es si el de-mandante estaba en posesión en determinada fecha dentro del año estatutario y si se le privó de tal posesión.
“En Vázquez v. Rivera, 37 D.P.R. 804 se estableció que en proce-dimientos de injunction para recobrar posesión, la posesión del de-mandante, y no su título a la propiedad de que se trata, es la cues-tión a probar y resolver.
“En Oliver v. González, 37 D.P.R. 936, 942, se lee:
“ ‘. . . . en un caso de interdicto o injunction para retener, ya que en este sumario procedimiento lo único a discutir es la posesión, no el dominio, y aún ni el- título a. la posesión. ’
“Y, entre otros casos más que abundan en las decisiones del Tribunal Supremo, en Solis v. Ga-stro, 36 D.P.R. 105, se dijo que dentro del procedimiento sumario de una demanda de injunction para reco-brar la posesión material de propiedad inmueble, sólo la posesión, como cuestión puramente de hecho, es el verdadero issue a decidir.
“En 4 Manresa 209, 210, se expresa como sigue el insigne tra-tadista :
“ 'Los interdictos, siguiendo la definición que de ellos dan ios autores de procedimientos, son unos juicios sumarísimos, que tienen por objeto el decidir interinamente sobre el hecho de la posesión sin *462perjuicio del derecho de los interesados, o suspender o evitar un hecho que nos perjudica. Reciben también ese nombre las acciones concedidas al poseedor para obtener ese mismo resultado.
“ 'Por su propio carácter, las resoluciones en ellas recaídas no deciden nada en definitiva, y son siempre sin perjuicio de tercero, de igual o mejor derecho. Después de los interdictos puede siem-pre seguirse un juicio1 más amplio*, en el que se aleguen, examinen, discutan y resuelvan las cuestiones relativas al derecho. Ni podía ser de otro modo, toda vez que, en lo que a nuestro estudio interesa, la posesión de hecho puede tener a su favor la presunción del dere-cho a poseer; mas tal presunción cede forzosamente ante una prueba en contrario; prueba que, como referente al derecho y no al hecho, no cabe ni prospera dentro de la naturaleza del interdicto.’
“En 8 Scaevola 373, 375, este otro insigne comentarista del Có-digo Civil, se manifiesta así:
“ 'En el interdicto sólo se permite discutir sobre el hecho de la posesión, no sobre el derecho a la misma, que es lo que implica el fondo de las decisiones del Tribunal Supremo expuestas. Si se tole-rase contender respecto del título de la posesión, tocante al derecho con que el tenedor posee la finca, perdería su naturaleza el interdicto y estaría demás en la ley éste, o el juicio ordinario para discutir am-pliamente la posesión y la propiedad, debiendo fundirse en un solo juicio. ’
“En Figueroa v. Lugo, 43 D.P.R., 865, 869, leemos:
“ ‘Lo que estaba en disputa no era el título a la propiedad, sino el hecho de la posesión material del terreno por un año. A puede tener perfecto derecho al dominio y por consiguiente a la posesión de una finca y sin embargo si la finca fué ocupada durante un año con anterioridad a la demanda por B, A no puede ejercitar contra B el interdicto posesorio. Para hacer valer su derecho debe recurrir a los otros medios que la ley le concede.
“ ‘Esto ha sido resuelto por este tribunal en repetidos casos.’
“No es, pues, materia propia de estos procedimientos sino de los juicios plenarios de propiedad la cuestión del derecho con que se posee.
“La cuestión relativa a que el Marshal dió posesión al deman-dado del inmueble objeto de este interdicto, quedó decidida adversa-mente por la prueba de los demandantes. La cuestión de si ese in-mueble forma o no parte o está o no comprendida en la finca de que el Márshal dió posesión al demandado, es algo que no puede venti-larse en este procedimiento.
*463“Del caso Rivera y. Vargas, 43 D.P.R. 151, 154, son estas palabras:
“ ‘Si es cierto que la porción ele que se trata está comprendida en la finca traspasada, el demandante podrá hacer valer sus derechos ante los tribunales en el juicio correspondiente, pero no en éste de injunction cuya naturaleza ha sido perfectamente fijada por la ley y la jurisprudencia. La prueba de que el demandante estuviere de hecho en la. posesión material de la porción que reclama y la de que el demandado penetrara violentamente en ella y la ocupara en contra de la voluntad del demandante fué contradictoria, siendo el con-flicto resuelto en contra del demandante.
“ ‘No hemos perdido de vista lo dispuesto en el párrafo segundo del artículo 1365 del Código Civil, a saber, que cuando se haga la venta mediante escritura, como, se hizo en este caso, el otorgamiento de la escritura equivaldrá a la entrega. Si realmente la porción ocu-pada pertenece a la finca, la compra y ese artículo confieren un per-fecto derecho al demandante a reclamarla.
“ ‘Pero la reclamación, repetimos, no cabe hacerla dentro de este procedimiento de injunction, limitado a recobrar o retener la pose-sión material de propiedad inmueble, debiendo alegarse y probarse de acuerdo con la ley: (1) que el demandante, dentro del año prece-dente a la presentación de la demanda, estaba en la posesión real de la propiedad que en dicha demanda se describe, si se trata de re-cobrarla, y estaba y está, si de retenerla.’
“Además, una de las demandantes, la señorita Pórtela, declaró que la casa objeto de este pleito está construida en un solar perte-neciente al municipio; y así se alegó en- la demanda. Ese solar, al que testigos del demandado llaman patio, es un espacio abierto en el solar y edificio de que se le dió posesión al demandado, y tiene su frente a la Calle de Hostos. ¿ Se trata, como se dice, del patio de la casa adquirida por el demandado, o de un solar del municipio, cuya posesión tienen los demandantes, so color de algún derecho para tal posesión y actos de dominio? Tal punto no puede ser abarcado en procedimientos de la naturaleza presente. Pero sí se ha dicho, sin embargo, como en Puig v. Lorden, 43 D.P.R. 874, que la persona que haya estado en la posesión material y ejercitado actos de dominio sobre una faja de terreno so color de algún derecho para tal posesión y actos de dominio, puede, al ser perturbado en la. posesión instar procedimiento para recobrar aquello de que ha sido despojado.
“Al finalizar la vista de este caso, el demandado solicitó de la Corte una inspección ocular fundándose en que el Juez al llegar allí ‘verá que no existe la casa que se describe en la demanda.’ Esta *464inspPoción se hizo el 18 de marzo de 1933, y del acta levantada apa-rece lo siguiente:
“ ‘El inmueble objeto de esta acción está ubicado en la Calle Eugenio María de Hostos, de Vega Baja. Es una estructura que ocupa dos plantas. La baja está construida de material o ladrillo en un solo cuerpo, con un anexo o martillo de maderas para cocina; y ocu-pada dicha planta con comedor y sala, y una escalera de maderas que conduce a la planta alta. Esta segunda planta es toda de ma-deras, techada de zinc, y dividida en tres apartamentos o alcobas-dormitorios, con un balcón pequeño en su frente a la calle de Hostos.
“La demanda debe ser declarada con lugar. Y, condenarse al demandado al pago de las costas. Figueroa, vs. Lugo, 43 D.P.R. 865; Hernández v. Sánchez, 41 D.P.R. 72; Solis v. Castro, 36 D.P.R. 314; Ortiz v. Silva,, 28 D.P.R. 417; Pueblo v. Oms, 35 D.P.R., 757.”
La primera contención del apelante es que la corte de. distrito cometió error al apreciar la prueba. El nervio del argumento es que el demandado tenía la posesión legal del mirador, toda vez que el mismo formaba parte de la finca hipotecada y como tal le había sido adjudicado en la subasta. La respuesta a este argumento, conforme indicó el juez de distrito, es que el punto primordial era el hecho de la pose-sión material por parte de los demandantes al tiempo de desalojar la finca y que la cuestión relativa al derecho de] demandado a la posesión expresa o implícita como resultado de la subasta, era cuestión de poca o ninguna importancia. El márshal no puso al acreedor hipotecario en la posesión material del mirador y el juez de distrito no cometió error en su apreciación de la prueba sobre este aspecto saliente de i caso.
La revocación de la sentencia por el motivo de que el juez de distrito cometió error al apreciar la prueba nos obligaría a resolver que después de una venta en ejecución de hipo teca la entrega de parte de la finca hipotecada, no habiendo entrega material de toda la propiedad, es una imposibilidad física. No estamos preparados para ir tan lejos.
Hasta ahora, adoptando el criterio más favorable al apelante, hemos asumido que la estructura en cuestión era *465tan sólo nn “mirador”. De la inspección ocnlar que el juez de distrito hizo de la propiedad, cuyo resultado se hace cons-tar en su opinión, supra, se desprende claramente, sin embargo, que la estructura en sí no era un mirador sino una construcción de dos plantas que participaba de la naturaleza de un nuevo edificio “donde antes no los hubiere”, no la “elevación” de un edificio, dentro del significado del artícuJo 111 de la Ley Hipotecaria. En verdad, no puede haber una seria cuestión acerca de la practicabilidad de dejar al actual ocupante de tal estructura en la posesión real y material de la misma, no embargante la entrega de la finca hipotecada a un adquirente en una subasta en ejecución de sentencia.
El segundo señalamiento de error se dirige a la ex-clusión de cierta prueba, según indican los siguientes extractos hechos por el apelante de distintas partes de la transcripción taquigráfica:
“P. — Dígame . . . ¿Usted ha conocido alguna casa de altos J bajos que sea de la pertenencia de los hermanos Pórtela?
“Sr. Fernández: Para oponernos, señor Juez. . .
“La Corte: Sostenida la objeción.
“Sr. Díaz: Señor Juez, nosotros alegamos en nuestra contesta-ción que Francisco J. Marrero es dueño de una casa, y que dentro de esa casa está la de. . .
“La Corte: En estos procedimientos no puede admitirse ninguna clase de prueba que tienda a demostrar el título, o el título de la posesión de una cosa. . .
“Sr. Díaz: ¿Usted sabe si don Francisco J. Marrero está en po-sesión de alguna finca, que corresponda a doña Consuelo Pórtela y a sus hermanos?
“Sr. Fernández: Para oponernos, señor Juez. . .
. “La Corte:. Sostenida la objeción.
“Sr. Díaz: Entonces nosotros no podemos presentar ninguna clase de prueba. . . .
“La Corte: Sí, como no. . . El abogado puede hacerle la si-guiente pregunta: ‘ ¿ Usted sabe si Francisco J.' Marrero está en pose-sión de algún inmueble ubicado en la calle Betances de Vega Baja?
“P. — ¿De José Julián Acosta? De manera, testigo, . . . ¿Esa *466es una construcción independiente, o es una construcción que forma parte de esa casa que usted ha descrito?
‘' Sr. Fernández: Para solicitar la eliminación de la pregunta.
“La Corte: Sí, con lugar.”
Cuanto hemos dicho hasta ahora resuelve prácticamente la cuestión que aquí se trata de plantear. De todos modos, no se tomó excepción alguna y el error, de haberlo, no fué perjudicial.
No encontramos que se cometiera abuso de discreción al concederse las costas.

La sentencia apelada debe ser confirmada.

Los Jueces Asociados Señores Wolf y Aldrey disintieron.*

Nota: Véase el prefacio.